DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “section”  , “controller”,  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image segmentation processing section that is configured to…”, “ interpolation processing section that is configured to …”, “ synthesis processing section that is configured to…” in claim 1,  “interpolation controller that is configured to...” in claim 3, “ interpolation controller “ is configured to… in claim 4, “interpolation controller”  is configured to… in claim 5, “interpolation controller”  is configured to… in claim 6, “ image segmentation processing section” , “interpolation processing section” in claim 7, “ synthesis processing section” , “image segmentation processing section, interpolation processing section, synthesis processing section” in claim 10,  “ generator generates the first image map data” in claim 14,  “ processing controller that is configured to control whether or not…” in claim 15,  “ processing section that is configured to perform ..” in claim 16, “processing controller is configured to control…” in claim 17,  “processing controller performs control..” in claim 18,  “imaging section that generates …”, “ image segmentation processing section that is configured to…”, “ interpolation processing section that is configured to ….”, synthesis processing section that is configured to…”  in claim 20.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 4-6, 8-13,17 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.
Claims 1,2,5,8,9, 11,12,13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 19.






Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-6,14, 19 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li  (US Pub. No.: US 2013/0242133 A1).
	  Regarding claim 1, Li discloses an image processor (Para 17; processing circuit 18) comprising:
      an image segmentation processing section that is configured to generate a plurality of first map data on a basis of first image map data including a plurality of pixel values (Figs.1, 2; Para 21;   Interleaved image 20 may have rows of pixel values captured using long-exposure time T1 interleaved with rows of pixel values captured using short-exposure time T2. ) , the plurality of first map data having arrangement patterns of pixel values different from each other and including pixel values located at positions different from each other (Fig.2) ;
  an interpolation processing section that is configured to generate a plurality of second map data corresponding to the plurality of first map data by determining a pixel value at a position where no pixel value is present in each of the plurality of first map data with use of interpolation processing ( Para 22-24;  Processing circuitry 18 may separate interleaved image 20 into a separated short-exposure image 22 and a separated long-exposure image 24. Separated short-exposure image 22 may, for example, include the rows of interleaved image 20 that were captured using short-exposure time T2 and rows 23 of empty pixel values (e.g., pixel values corresponding to rows for which long-exposure time T1 was used). Separated long-exposure image 24 may include the rows of interleaved image 20 that were captured using long-exposure time T1 and rows 25 of empty pixel values (e.g., pixel values corresponding to rows for which short-exposure time T2 was used).    Interpolated short-exposure image 26 may, for example, include interpolated values for pixels located in rows for which long-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 23 of separated short-exposure image 22 may be generated). Interpolated long-exposure image 28 may include interpolated values for pixels located in rows for which short-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 25 of separated long-exposure image 24 may be generated).        )  ; 
and
a synthesis processing section that is configured to generate third map data by generating, on a basis of pixel values at positions corresponding to each other in the plurality of second map data, a pixel value at a position corresponding to the positions (Para 23; Processing circuitry 18 may then combine interpolated images 26 and 28 to form high-dynamic-range image 30.). 
	Regarding claim 2, Li discloses the image processor according to claim 1, wherein the arrangement patterns are checkered patterns (Fig. 2; Para 21; interleaved images have rows of pixels pixel values captured using long-exposure time T1 interleaved with rows of pixel values captured using short-exposure time T2.).
	Regarding claim 3, Li discloses The image processor according to claim 1, further comprising an interpolation controller that is configured to determine a processing method in the interpolation processing on a basis of the first image map data ( Para 23; Processing circuitry 18 may subsequently interpolate (deinterlace) and filter separated short-exposure image 22 to form interpolated short-exposure image 26 and may interpolate and filter separated long-exposure image 24 to form interpolated long-exposure image 28. Interpolated short-exposure image 26 may, for example, include interpolated values for pixels located in rows for which long-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 23 of separated short-exposure image 22 may be generated). Interpolated long-exposure image 28 may include interpolated values for pixels located in rows for which short-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 25 of separated long-exposure image 24 may be generated).).
	Regarding claim 4, The image processor according to claim 3, wherein the interpolation controller is configured to determine the processing method by determining an interpolation direction in the interpolation processing on a basis of the first image map data (  Para 30-33; Processing may subsequently proceed to step 68 via path 66 of FIG. 5.At step 68, processing circuitry 18 may perform vertical interpolation operations for mini-block 46 (e.g., interpolation for mini-block 46 in a vertical direction as illustrated by arrow 42 of FIG. 4). For example, processing circuitry 18 may compute interpolated pixel values for mini-block 46 as linear combinations of captured pixel values located above and below mini-block 46 (e.g., captured pixel values for pixels along arrow 42). If desired, processing circuitry 18 may compute the interpolated pixel values for mini-block 46 as an average of captured pixel values above and below mini-block 46 ) .
	Regarding claim 5, Li discloses the image processor according to claim 3, wherein the interpolation controller is configured to determine spatial frequency information on a basis of the first image map data and determine the processing method on a basis of the spatial frequency information ( Para 30-33; processing circuitry 18 may determine the number of high-pass filtered green pixel values that exceed a predetermined threshold. If the number of high-pass filtered green pixel values that exceed the predetermined threshold is greater than a count threshold (e.g., a count threshold of three high-pass filtered green pixel values, etc.), processing circuitry 18 may identify mini-block 46 as being within a texture area. Processing may subsequently proceed to step 68 via path 66 of FIG. 5. At step 68, processing circuitry 18 may perform vertical interpolation operations for mini-block 46 (e.g., interpolation for mini-block 46 in a vertical direction as illustrated by arrow 42 of FIG. 4). For example, processing circuitry 18 may compute interpolated pixel values for mini-block 46 as linear combinations of captured pixel values located above and below mini-block 46 (e.g., captured pixel values for pixels along arrow 42). If desired, processing circuitry 18 may compute the interpolated pixel values for mini-block 46 as an average of captured pixel values above and below mini-block 46). 
          Regarding claim 6, Li discloses the interpolation controller is configured to generate synthesized map data on a basis of the first image map data, second image map data, and third mage map data and determine the processing method in the interpolation processing on a basis of the synthesized map data (Para 22-24;  32-3y; processing circuitry 18 may separate interleaved image 20 into a separated short-exposure image 22 and a separated long-exposure image 24. Separated short-exposure image 22 may, for example, include the rows of interleaved image 20 that were captured using short-exposure time T2 and rows 23 of empty pixel values (e.g., pixel values corresponding to rows for which long-exposure time T1 was used). Separated long-exposure image 24 may include the rows of interleaved image 20 that were captured using long-exposure time T1 and rows 25 of empty pixel values (e.g., pixel values corresponding to rows for which short-exposure time T2 was used). Processing circuitry 18 may subsequently interpolate (deinterlace) and filter separated short-exposure image 22 to form interpolated short-exposure image 26 and may interpolate and filter separated long-exposure image 24 to form interpolated long-exposure image 28. Interpolated short-exposure image 26 may, for example, include interpolated values for pixels located in rows for which long-exposure pixel values were captured by image sensor 16. At step 62, processing circuitry 18 may perform texture detection operations on selected mini-block 46 to determine whether the selected mini-block is within a texture area of the captured image (e.g., an area of the captured image having a relatively large number of edges of objects from the imaged scene). processing circuitry 18 may determine the number of high-pass filtered green pixel values that exceed a predetermined threshold. If the number of high-pass filtered green pixel values that exceed the predetermined threshold is greater than a count threshold (e.g., a count threshold of three high-pass filtered green pixel values, etc.), processing circuitry 18 may identify mini-block 46 as being within a texture area. Processing may subsequently proceed to step 68 via path 66 of FIG. 5. At step 70, processing circuitry 18 may perform directional pixel correlation operations on selected mini-block 46 to determine whether mini-block 46 is on a dominant edge (e.g., the edge of an imaged object in a scene) in the captured image. Directional pixel correlations for mini-block 46 may be determined based on the change in captured pixel values along different directions relative to mini-block 46.) . 
        Regarding claim 14, Li discloses the image processor according to claim 1, further comprising a generator that generates the first image map data on a basis of an image signal (Fig. 2; Para 21;  Interleaved image 20 may have rows of pixel values captured using long-exposure time T1 interleaved with rows of pixel values captured using short-exposure time T2.) , wherein the first image map data includes luminance map data ( Figs. 2-4; wherein the pixel values captured using long-exposure time and short-exposure time in Fig 2 shows luminance since different exposure provide different brightness  ) .
               Regarding claim 19, Li discloses an image processing method (Para 17; processing circuit 18; electronic device that uses an image sensor to capture images) comprising:
image segmentation processing of generating a plurality of first map data on a basis of first image map data including a plurality of pixel values (Figs.1, 2; Para 21;   Interleaved image 20 may have rows of pixel values captured using long-exposure time T1 interleaved with rows of pixel values captured using short-exposure time T2.), the plurality of first map data having arrangement patterns of pixel values different from each other and including pixel values located at positions different from each other (Fig.2);
interpolation processing of generating a plurality of second map data corresponding to the plurality of first map data by determining a pixel value at a position where no pixel value is present in each of the plurality of first map data with use of interpolation processing (Para 22-24;  Processing circuitry 18 may separate interleaved image 20 into a separated short-exposure image 22 and a separated long-exposure image 24. Separated short-exposure image 22 may, for example, include the rows of interleaved image 20 that were captured using short-exposure time T2 and rows 23 of empty pixel values (e.g., pixel values corresponding to rows for which long-exposure time T1 was used). Separated long-exposure image 24 may include the rows of interleaved image 20 that were captured using long-exposure time T1 and rows 25 of empty pixel values (e.g., pixel values corresponding to rows for which short-exposure time T2 was used).    Interpolated short-exposure image 26 may, for example, include interpolated values for pixels located in rows for which long-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 23 of separated short-exposure image 22 may be generated). Interpolated long-exposure image 28 may include interpolated values for pixels located in rows for which short-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 25 of separated long-exposure image 24 may be generated).); and
synthesis processing of generating third map data by generating, on a basis of pixel values at positions corresponding to each other in the plurality of second map data, a pixel value at a position corresponding to the positions (Para 23; Processing circuitry 18 may then combine interpolated images 26 and 28 to form high-dynamic-range image 30).
            Regarding claim 20, Li discloses an imaging device (Para 17; processing circuit 18)  comprising:
an imaging section that generates first image map data including a plurality of pixel values ( Figs.1, 2; Para 21;   Interleaved image 20 may have rows of pixel values captured using long-exposure time T1 interleaved with rows of pixel values captured using short-exposure time T2. ) , the plurality of first map data having arrangement patterns of pixel values different from each other and including pixel values located at positions different from each other (Fig.2) ,
an image segmentation processing section that is configured to generate a plurality of first map data on a basis of the first image map data, the plurality of first map data having arrangement patterns of pixel values different from each other and including pixel values located at positions different from each other (Para 22-24;  Processing circuitry 18 may separate interleaved image 20 into a separated short-exposure image 22 and a separated long-exposure image 24. Separated short-exposure image 22 may, for example, include the rows of interleaved image 20 that were captured using short-exposure time T2 and rows 23 of empty pixel values (e.g., pixel values corresponding to rows for which long-exposure time T1 was used). Separated long-exposure image 24 may include the rows of interleaved image 20 that were captured using long-exposure time T1 and rows 25 of empty pixel values (e.g., pixel values corresponding to rows for which short-exposure time T2 was used).    Interpolated short-exposure image 26 may, for example, include interpolated values for pixels located in rows for which long-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 23 of separated short-exposure image 22 may be generated). Interpolated long-exposure image 28 may include interpolated values for pixels located in rows for which short-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 25 of separated long-exposure image 24 may be generated).     );
an interpolation processing section that is configured to generate a plurality of second map data corresponding to the plurality of first map data by determining a pixel value at a position where no pixel value is present in each of the plurality of first map data with use of interpolation processing (Para 22-24; Interpolated short-exposure image 26 may, for example, include interpolated values for pixels located in rows for which long-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 23 of separated short-exposure image 22 may be generated). Interpolated long-exposure image 28 may include interpolated values for pixels located in rows for which short-exposure pixel values were captured by image sensor 16 (e.g., interpolated values for pixels in rows 25 of separated long-exposure image 24 may be generated).); and
          a synthesis processing section that is configured to generate third map data by generating, on a basis of pixel values at positions corresponding to each other in the plurality of second map data, a pixel value at a position corresponding to the positions (Para 23; Processing circuitry 18 may then combine interpolated images 26 and 28 to form high-dynamic-range image 30.).
	
Allowable Subject Matter
Claims 7-13 , 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, none of the prior art discloses “wherein the image segmentation processing section is configured to further generate a plurality of fourth map data on a basis of second image map data including a plurality of pixel values, the plurality of fourth map data having arrangement patterns of pixel values different from each other and including pixel values located at positions different from each other, the interpolation processing section is configured to generate a plurality of fifth map data corresponding to the plurality of fourth map data by determining a pixel value at a position where no pixel value is present in each of the plurality of fourth map data with use of the interpolation processing, the arrangement patterns of pixel values in the plurality of first map data include a first arrangement pattern and a second arrangement pattern, and the arrangement patterns of pixel values in the plurality of fourth map data include the first arrangement pattern and the second arrangement pattern “ in combination of other limitation in the claim. 
Claims 8-13 are objected to as being dependent from claim 7. 
           Regarding claim 15, none of the prior art discloses the image processor according to claim 1, further comprising a processing controller that is configured to control whether or not the image segmentation processing section, the interpolation processing section, and the synthesis processing section are to perform processing.
        Regarding claim 16, none of the prior art discloses the image processor according to claim 15 further comprising a processing section that is configured to perform predetermined signal processing on a basis of the first image map data or the third map data, wherein the processing controller is configured to cause the processing section to perform the predetermined signal processing on a basis of the first image map data in a first operation mode, and perform the predetermined signal processing on a basis of the third map data in a second operation mode: in combination of other limitation in the claim. 
Claims 17,18 are objected to as being dependent from claim 16. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696